Citation Nr: 1236383	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06-34 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD


K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from October 1972 to October 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and December 2010 and October 2011 Board remands.

In an October 2012 submission, the Veteran's representative raised the issues of clear and unmistakable error regarding the claim for service connection for a lumbar spine disorder, entitlement to service connection for a heart disorder, to include as secondary to service-connected hypertension, and entitlement to service connection for a gastrointestinal disorder, to include as secondary to medications taken for service-connected disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration

In an October 2011 remand, the Board found that the Veteran claimed that his left hip and left knee disabilities caused unemployability.  The Board thus inferred a claim for entitlement to TDIU based only on those disabilities; the claim was not based on the effects of any other service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  Accordingly, the Board requested a medical opinion addressing the effect of only those disabilities on the Veteran's unemployability.  In an October 2012 submission, however, the Veteran's representative asserted that the Veteran's service-connected right knee disability and hypertension also affected his employability.  Accordingly, an examination must address the effect of all of the Veteran's service-connected disabilities on employability.

Additionally, the Board requested that the VA examiner provide an opinion regarding employability due to the Veteran's left hip and left knee disabilities, consistent with the Veteran's education and occupational experience.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The examiner provided a separate opinion regarding the effects of the left hip disorder and left knee disorder on employability, and did not address the Veteran's education and occupational experiences.  Accordingly, on remand, an opinion regarding the effect of all of the disabilities together on employability must be obtained.  That opinion must also consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA examination to determine the impact of all of his service-connected disabilities on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.  

The Board notes that the opinion regarding the Veteran's employability must be provided based on the effects of the Veteran's service-connected disabilities together, not based on the effects of each disability singularly.  The Veteran's service-connected disabilities are as follows:  left hip degenerative arthritis; left total knee replacement; left knee internal derangement; right knee arthritis; and hypertension.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



